CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingQuarterly Report On Form 10-Q of Royal Union Holding Corporation for theQuarter EndedSeptember 30, 2010,Heidi Williams, Chief Executive Officer and Tammy Hardcastle, Chief Financial Officer of Royal Union Holding Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.SuchQuarterly Report on Form 10-Q for thequarter endedSeptember 30, 2010 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in suchQuarterly Report on Form 10-Q for theQuarter endedSeptember 30, 2010 fairly presents, in all material respects, the financial condition and results of operations of Royal Union Holding Corporation Dated:November 5, 2010 Royal Union Holding Corporation By: /s/ Heidi Williams Chief Executive Officer By: /s/ Tammy Hardcastle Chief Financial Officer
